Pee Cueiam,
The defendant was indicted for the murder of his wife, and was duly convicted of murder of the first degree. From the judgment pronounced upon him he appealed to this court, alleging errors in rulings on offers of evidence and in the charge. The errors alleged and complained of are included in eight assignments, six of which relate to rulings on offers of evidence, and two relate to the charge. The defendant was represented by competent counsel, who earnestly and ably discussed the questions raised by the assignments. These questions have been carefully considered by us and the conclusion we have arrived at is that no material error is discoverable in the charge or in the rulings on offers of evidence. It seems clear to us that the defendant has had an impartial trial in which all the rights and privileges consistent with the proper administration of justice have been accorded to him. We therefore dismiss all the assignments of error.
Judgnient affirmed and record remitted for further proceedings according to law.